Case 19-27439-MBK   Doc 1264-2 Filed 07/22/20 Entered 07/22/20 10:55:44   Desc
                           Exhibit A Page 1 of 10
Case 19-27439-MBK   Doc 1264-2 Filed 07/22/20 Entered 07/22/20 10:55:44   Desc
                           Exhibit A Page 2 of 10
Case 19-27439-MBK   Doc 1264-2 Filed 07/22/20 Entered 07/22/20 10:55:44   Desc
                           Exhibit A Page 3 of 10
Case 19-27439-MBK   Doc 1264-2 Filed 07/22/20 Entered 07/22/20 10:55:44   Desc
                           Exhibit A Page 4 of 10
Case 19-27439-MBK   Doc 1264-2 Filed 07/22/20 Entered 07/22/20 10:55:44   Desc
                           Exhibit A Page 5 of 10
Case 19-27439-MBK   Doc 1264-2 Filed 07/22/20 Entered 07/22/20 10:55:44   Desc
                           Exhibit A Page 6 of 10
Case 19-27439-MBK   Doc 1264-2 Filed 07/22/20 Entered 07/22/20 10:55:44   Desc
                           Exhibit A Page 7 of 10
Case 19-27439-MBK   Doc 1264-2 Filed 07/22/20 Entered 07/22/20 10:55:44   Desc
                           Exhibit A Page 8 of 10
Case 19-27439-MBK   Doc 1264-2 Filed 07/22/20 Entered 07/22/20 10:55:44   Desc
                           Exhibit A Page 9 of 10
Case 19-27439-MBK   Doc 1264-2 Filed 07/22/20 Entered 07/22/20 10:55:44   Desc
                           Exhibit A Page 10 of 10
